Exhibit 10.1

[g13652ke01i001.gif]


AMENDMENT NO. 1 TO LOAN AGREEMENT


 

This Amendment No. 1 (the “Amendment”) dated as of March 10, 2009, is made by
and among Bank of America, N.A. (the “Bank”) and Merit Medical Systems, Inc., a
Utah corporation (the “Borrower”).

 


RECITALS


 

A.  The Bank and Borrower entered into a certain Loan Agreement dated as of
December 7, 2006 (together with any previous amendments, the “Agreement”).

 

B.  The Bank and the Borrower desire to amend the Agreement to permit the
Borrower to make certain acquisitions more fully described below and to make
other changes in the Agreement.

 


AGREEMENT


 

1.  Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

 

2.  Amendments to Agreement.  The Agreement is hereby amended by the Bank and
the Borrower as follows:

 

2.1  Consent to Acquisitions.  Notwithstanding the provisions of
Section 7.11(b) of the Agreement, the Bank consents to (a) the Borrower’s
acquisition of Alveolus for consideration of approximately $19 million and
(b) the Borrower’s acquisition of Biosearch Inc. for consideration of
approximately $1.6 million (the “2009 Acquisitions”).  Furthermore, the Bank
agrees that consideration paid by Borrower for the 2009 Acquisitions, so long as
not exceeding the amounts listed above, shall not be taken into account for
computing (i) the 2009 $15 million per annum ceiling on consideration for
acquisitions and (ii) the life of the loan $40 million ceiling on consideration
for acquisitions, as provided in Section 7.11(b).

 

2.2   Interest Rate.  Paragraph 1.4 is amended in its entirety to read as
follows:

 

“1.4  Interest Rate.

 

(a)                                  The interest rate (the “Base Rate”) is a
rate per year to the lesser of (i) the maximum lawful rate of interest permitted
under applicable usury laws, now or hereafter enacted (the “Maximum Rate”), or
(ii) the sum of (x) the greater of the BBA LIBOR Daily Floating Rate or the
Index Floor, plus (y) the Applicable Rate as Defined below.  For the purposes of
this subparagraph, “Index Floor” means (i) 0.50 percent between March 10, 2009 
and June 9, 2009, and (ii) from June 10, 2009 and thereafter, 0.75 percent.

 

(b)                                 The BBA LIBOR Daily Floating Rate is a
fluctuating rate of interest equal to the rate per annum equal to the British
Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as selected by
the Bank from time to time) as determined for each banking day at approximately
11:00 a.m. London time two (2) London Banking Days prior to the date in
question, for U.S. Dollar deposits (for delivery on the first day of such
interest period) with a one month term, as adjusted from time to time in the
Bank’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.  If such rate is not available at such time
for any reason, then the rate for that interest period will be determined by
such alternate

 

1

--------------------------------------------------------------------------------


 

method as reasonably selected by the Bank.  A “London Banking Day” is a day on
which banks in London are open for business and dealing in offshore dollars.”

 

2.3  Optional Interest Rates  Paragraph 1.5(a) is amended in its entirety to
read as follows:

 

“(a) the lesser of (i) the maximum rate of interest permitted under applicable
usury laws, now or hereafter enacted (the “Maximum Rate”), or ( ii) the sum of
(x) the greater of the LIBOR Rate or the Index Floor, plus (y) the Applicable
Rate as defined below.  For the purposes of this subparagraph, “Index Floor”
means (i) 0.50 percent between March 10, 2009, and June 9, 2009, and (ii) from
June 10, 2009 and thereafter, 0.75 percent.”

 

2.4  Applicable Margin.  In Paragraph 1.6 “Applicable Margin,” the column headed
entitled “Bank’s Prime” is deleted in its entirety, and the column to the right
with the heading entitled “LIBOR” is amended by changing the heading to read
“Base Rate or LIBOR.”  For the sake of clarity, this means that the applicable
basis points listed under the heading “LIBOR” will be added as the Applicable
Margin to the Base Rate interest rate and to the LIBOR interest rate, as the
case may be.

 


3.             CONDITIONS OF EFFECTIVENESS.  THIS AMENDMENT SHALL BE EFFECTIVE
AS OF THE AMENDMENT DATE FIRST SET FORTH ABOVE, SUBJECT TO THE FOLLOWING:


(A)           THE BANK SHALL HAVE RECEIVED COUNTERPARTS OF THIS AMENDMENT
EXECUTED BY THE BORROWER;

(b)           Borrower shall have delivered to the Bank a secretary’s
certificate, with incumbency provision, certifying the effective corporate
resolutions of the Borrower authorizing the Borrower to enter into this
Amendment, and

(c)           Borrower shall deliver to the Bank an amendment fee in the amount
of $30,000.00.

 

4.  Representations and Warranties.  Borrower represents and warrants to the
Bank that:  (a) there is no event which is, or with notice or lapse of time or
both would be, a default under the Agreement except those events, if any, that
have been disclosed in writing to the Bank or waived in writing by the Bank,
(b) the representations and warranties in the Agreement are true as of the date
of this Amendment as if made on the date of this Amendment, (c) this Amendment
does not conflict with any law, agreement, or obligation by which the Borrower
is bound, and (d) this Amendment is within the powers of the Borrower, has been
duly authorized, and does not conflict with any of the Borrower’s organizational
papers.

 

5.  Effect of Amendment.  Except as provided in this Amendment, all of the terms
and conditions of the Agreement, Security Agreements and Guaranties shall remain
in full force and effect.

 

6.  Counterparts.  This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

 

7.  FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

8.  Notice of Final Agreement.  THE WRITTEN AGREEMENT AND THE LOAN DOCUMENTS
EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

2

--------------------------------------------------------------------------------


 

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

 

 

BANK:

 

 

 

Bank of America, N.A.

 

 

 

 

 

By:

/s/

 

 

Authorized Signer

 

 

 

 

 

BORROWER:

 

 

 

 

 

MERIT MEDICAL SYSTEMS, INC.

 

 

 

 

 

By:

/s/

 

3

--------------------------------------------------------------------------------